



OPTION GRANT NOTICE UNDER THE
DENTSPLY SIRONA INC.
2016 OMNIBUS INCENTIVE PLAN
as amended and restated
OPTION GRANT NOTICE
Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Shares, $0.01 par value per share, of DENTSPLY SIRONA Inc.
(“Common Shares” or “Shares”) pursuant to the following terms and conditions:  
 
 
 
 
 
    Optionee:
  
 
 
 
    Grant Date:
  
 
 
 
    Exercise Price per Share:
  
 
 
 
    Number of Option Shares:
  
 
 
 
    Term/Expiration Date of Option:
  
 
 
 
    Type of Option: Non-Qualified Stock Option
 
 
 
    Vesting Schedule: The Option shall vest and become exercisable in accordance
with the following vesting schedule:
Vesting DateNumber of Shares that Vest
[DATE][NUMBER]


[DATE][NUMBER]


[DATE][NUMBER]
[The Option will vest and become exercisable on the dates set forth above,
subject to your continuous employment with the Company through such date;
provided that the Option will vest and become exercisable upon an earlier
termination of employment by reason of death or Disability while employed with
the Company.] [DESCRIBE ANY FURTHER VESTING REQUIREMENTS.]
 
    Other Provisions: The Option is granted subject to, and in accordance with,
the terms of the Option Agreement (the “Option Agreement”) attached hereto as
Exhibit A and the DENTSPLY SIRONA Inc. 2016 Omnibus Incentive Plan, as amended
and restated from time to time (the “Plan”).








--------------------------------------------------------------------------------





This Option is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the Option Agreement.  
 
 
 
DENTSPLY SIRONA INC.
 
 
By:
 

Attachments:
Exhibit A-Option Agreement
EXHIBIT A
OPTION AGREEMENT
DENTSPLY SIRONA Inc., a Delaware corporation (the “Company”), has granted you
(the “Optionee”) an option to purchase shares of common shares of the Company,
$0.01 par value per share (“Common Shares” or “Shares”), pursuant to the terms
and conditions set forth in your Option Grant Notice (the “Grant Notice”) and
this Option Agreement (the “Option Agreement”).
The Option is granted pursuant to the DENTSPLY SIRONA Inc. 2016 Omnibus
Incentive Plan, as amended and restated from time to time (the “Plan”), pursuant
to which options, and other awards, may be granted to Eligible Recipients under
the Plan. Except as otherwise specifically set forth herein, all capitalized
terms utilized herein shall have the respective meanings ascribed to them in the
Plan.
The details of your Option are as follows:
1. Grant of Option. Pursuant to an action of the Board and/or the Committee, the
Company hereby grants to Optionee an option to purchase shares of Common Shares
(the “Option”), subject to the terms and conditions described herein. The number
of shares of Common Shares subject to your Option and the Exercise Price per
Share are set forth in the Grant Notice. If designated in the Grant Notice as an
Incentive Stock Option, this Option is intended to qualify as an Incentive Stock
Option under Section 422 of the Code. However, if this Option is intended to be
an Incentive Stock Option, to the extent that it exceeds the $100,000 rule of
Code Section 422(d), it shall nevertheless be treated as a Non-Qualified Stock
Option.
2. Term, Vesting and Forfeiture.
(a) Term. This Option may be exercised only within the Term set forth in the
Grant Notice, and may be exercised during such Term only in accordance with the
Plan and the terms of this Option Agreement and Grant Notice.
(b) Time Vesting. The Option shall vest in one or more installments in
accordance with the Vesting Schedule set forth on the Grant Notice, with the
vesting of each installment subject to the Optionee’s continued employment with
the Company or an Affiliate through the applicable vesting date, subject to such
additional terms and conditions set forth on the Grant Notice, the terms hereof
and, where applicable, the terms of an Applicable Employment Agreement (as
defined below), if any.





--------------------------------------------------------------------------------





(c) Accelerated Vesting. Any Option, or portion thereof, which has not yet
vested under subparagraph (b) above shall, vest or be forfeited in accordance
with the provisions of the Plan, and the terms of this Option Agreement, and,
where applicable, the terms of an Applicable Employment Agreement.
(d) Forfeiture of Option. Except as provided in the Grant Notice, this Option
Agreement, the Plan or an Applicable Employment Agreement (if any), if
Optionee’s employment with the Company or an Affiliate terminates for any
reason, Optionee shall forfeit all rights with respect to any portion of the
Option that has not yet vested as of the effective date of the termination
without payment therefor. In such case, the remaining vested Option shall be
treated as follows, to the extent it has not expired: (i) if such termination is
on account of death, Disability or Retirement, the Optionee (or personal
representative in the case of death) shall be entitled to exercise all or any
part of the vested Option for a period of one year after the termination of
Optionee’s employment, (ii) if such termination is on account of Cause, the
Optionee shall not be entitled to exercise all or any part of the Option,
whether or not then vested, and (iii) if such termination is for any other
reason, the Optionee shall be entitled to exercise all or any part of any vested
Option for a period of ninety (90) days after the termination of Optionee’s
employment.
3. Exercise of Option.
(a) Right to Exercise. This Option is exercisable during its Term in accordance
with the Vesting Schedule set forth in the Grant Notice and the applicable
provisions of the Plan and this Option Agreement.
(b) Method of Exercise. This Option is exercisable pursuant to the procedures
for exercise provided from time to time by the Administrator and/or by a
third-party vendor selected by the Administrator, and in accordance with the
terms of the Plan. The Option exercise shall require payment of the aggregate
exercise price as to all exercised shares. The method of payment of the
aggregate exercise price shall be in a form approved by the Administrator in
accordance with Section 7 of the Plan. This Option shall be deemed to be
exercised upon receipt and approval by the Administrator (or the appropriate
third party) of all required exercise notices, together with full payment of the
exercise price and such additional documents as the Administrator (or the
third-party vendor) may then require.
4. Incorporation of the Plan by Reference; Conflicting Terms. The Option is
granted under, and expressly subject to, the terms and provisions of the Plan,
which terms and provisions are incorporated herein by reference. Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. In the event of any conflict between the terms of
the Plan and the terms of this Option Agreement, the terms and provisions of the
Plan shall govern.
5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.
6. Stockholder Rights. Optionee shall not have any stockholder rights with
respect to the shares of Common Stock granted pursuant to this Option until
Optionee shall have exercised the Option in accordance with Section 3 hereof.
7. Committee Discretion. This Option has been granted pursuant to a
determination made by the Board and/or Committee. Notwithstanding anything to
the contrary herein, and subject to the limitations of the Plan, the
Administrator shall have plenary authority to: (a) interpret any provision of
this Option Agreement or the Option; (b) make any determinations necessary or
advisable for the administration of this Option Agreement or the Option;
(c) make adjustments as it deems appropriate to the aggregate





--------------------------------------------------------------------------------





number and type of securities available under this Option Agreement to
appropriately adjust for, and give effect to, any Change in Capitalization or
otherwise as provided under the Plan; and (d) otherwise modify or amend any
provision hereof, or otherwise with respect to the Option, in any manner that
does not materially and adversely affect any right granted to Optionee by the
express terms hereof, unless required as a matter of law, subject to the
limitations stated in the Plan.
8. Tax Withholding. At the time Optionee exercises his or her Option, in whole
or in part, the Company shall withhold from Optionee’s compensation any required
taxes, including social security and Medicare taxes, and federal, state and
local income tax, with respect to the income arising from the exercise of the
Option under this Option Agreement (other such amount that will not cause
adverse accounting consequences for the Company and is permitted under
applicable withholding rules promulgated by the Internal Revenue Service or
other governmental entity). If the Option is an ISO, Optionee must immediately
notify the Company in writing in the event Common Shares received pursuant to
the Option are sold on or before the later of (a) two years after the Grant Date
(as set forth in the Grant Notice), or (b) one year after the exercise date of
the Option.
9. Clawback Policy. To the extent this Option is subject to recovery under any
law, government regulation, stock exchange listing requirement or Company
agreement or policy, this Option will be subject to such deductions and clawback
as may be required to be made pursuant to such law, government regulation or
stock exchange listing requirement (or any agreement or policy adopted by the
Company pursuant to any such law, government regulations, stock exchange listing
requirement or otherwise).
10. Electronic Delivery. The Company may choose to deliver certain statutory or
regulatory materials relating to the Plan in electronic form, including without
limitation securities law disclosure materials. Without limiting the foregoing,
by accepting this Option, Optionee hereby agrees that the Company may deliver
the Plan prospectus and the Company’s annual report to Optionee in an electronic
format. If at any time Optionee would prefer to receive paper copies of any
document delivered in electronic form, the Company will provide such paper
copies upon written request to the Investor Relations department of the Company.
11. No Right to Continued Employment. Nothing in this Option Agreement shall be
deemed to create any limitation or restriction on such rights as the Company or
an Affiliate otherwise would have to terminate the employment of Optionee at any
time for any reason.
12. Entire Agreement. This Option Agreement and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations between the
parties except to the extent that the vesting and/or forfeiture of this Option
is specifically addressed by any employment agreement between the Company or an
Affiliate, on the one hand, and Optionee, on the other hand (an “Applicable
Employment Agreement”), in which instance the relevant terms of such Applicable
Employment Agreement shall be incorporated herein and deemed to be a part of
this Option Agreement, and, in the event of any conflict between the terms of
this Option Agreement regarding the vesting or forfeiture of the Option, and the
terms of an Applicable Employment Agreement (if any), the terms and provisions
of the Applicable Employment Agreement shall govern.
13. Governing Law. To the extent federal law does not otherwise control, this
Option Agreement shall be governed by the laws of Delaware, without giving
effect to principles of conflicts of laws.







